Citation Nr: 0323124	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-09 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a nonservice-connected pension, to include 
a nonservice-connected pension pursuant to the provisions of 
38 C.F.R. § 3.321(b)(2).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Regional Office (RO), of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran appointed James W. Stanley, 
Jr., attorney-at-law, as his representative.  VA revoked Mr. 
Stanley's authority to represent VA claimants, effective from 
October 10, 2001.  In a letter dated February 14, 2002, the 
veteran was given notice of this development and advised of 
the options that he had with respect to representation.  The 
veteran did not respond, so the Board assumes that he will 
represent himself in this appeal.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After the Board reviewed the veteran's claims, the Board 
notified the veteran that it was deferring issuing a decision 
on the issues and that it would be undertaking additional 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The 
Board notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  In the case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit Court, this case 
must be remanded to the RO for initial consideration of the 
information developed by the Board.  

Further, there is a duty to notify a claimant of information 
or lay or medical evidence necessary to substantiate a claim 
and to indicate what portion of the information or evidence 
is to be provided by the claimant and what part the Secretary 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
Therefore, with respect to each of the issues noted on the 
front page of this action, the RO should inform the veteran 
of what information or evidence is needed to substantiate his 
claims.  

The veteran has petitioned the VA for a nonservice-connected 
pension.  In developing pension claims, the RO must apply all 
pertinent regulations.  See 38 C.F.R. §§ 3.321, 4.15-4.19 
(2002).  Each nonservice-connected medical condition the 
appellant has must be separately rated based on the evidence 
of record and then a combined rating must be calculated 
pursuant to 38 C.F.R. § 4.25 (2002).  If the appellant has 
any disabilities that are not properly included in the rating 
computation, (i.e., disabilities caused by willful 
misconduct), the exclusion of said disabilities must be 
explained and the amount of disability attributed to them 
quantified.  Abernathy v. Derwinski, 3 Vet. App. 461 (1992).  
In this regard, the Board notes that the RO, in assessing 
each of the veteran's disabilities, failed to provide a 
quantitative rating for the veteran's nonservice-connected 
disabilities. 
 
Following a complete listing and rating of all disabilities, 
the claim for pension must first be considered under the 
provisions of 38 U.S.C.A. § 1502(a)(1) (West 2002) and 38 
C.F.R. § 4.15 (2002) regarding permanent and total disability 
under the "average person" or "objective" standard.  If 
the criteria are not met, the pension claim must next be 
analyzed under the provisions of 38 C.F.R. § 4.17 (2002) 
regarding unemployability, considering the percentage 
requirements of 38 C.F.R. § 4.16 (2002).  The next step, if 
required, is to consider the pension claim under 38 C.F.R. 
3.321(b)(2) (1999).  See Talley v. Derwinski, 2 Vet. App. 282 
(1992), and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
Board notes, in particular, that the supplemental statement 
of the case should clearly set forth that all of the required 
steps outlined in this paragraph have been accomplished. 

Although the RO has partially complied with some of the above 
requirements, the supplemental statement of the case issued 
as a result of this REMAND must, nevertheless, acknowledge 
all of the veteran's disabilities, as discussed above, and 
additionally set forth that all of the required steps, as 
outlined in the above paragraph, have been accomplished.  
Under these circumstances, the Board is of the opinion that 
additional development is required. 

Hence, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) are fully 
complied with and satisfied.

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

3.  When the preceding is complete, each 
of the disabilities diagnosed in the 
recent examination must be rated and a 
combined evaluation computed, 
appropriately grouped as service-
connected or nonservice-connected.  Any 
disability excluded (i.e., as a result of 
willful  misconduct) must be described, 
and an explanation provided as to why it 
was excluded, and the amount of the 
disability so excluded quantified.  The 
veteran's claim for pension benefits 
should then be computed. 

4.  The supplemental statement of the 
case issued in conjunction with this 
action should satisfy all the 
requirements specified in Abernathy, as 
discussed above, including citation and 
application of all the laws and 
regulations stipulated therein.  

Following completion of the requested development, the 
veteran's claims seeking entitlement to service connection 
for PTSD and a nonservice-connected pension should be 
readjudicated, with the RO taking into account any 
development accomplished by the Board.  The appellant is put 
on notice that he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
If the decision remains unfavorable, he and his 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



